

115 S174 ES: Federal Communications Commission Consolidated Reporting Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 174IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Communications Act of 1934 to consolidate the reporting obligations of the Federal
			 Communications Commission in order to improve congressional oversight and
			 reduce reporting burdens. 
	
 1.Short titleThis Act may be cited as the Federal Communications Commission Consolidated Reporting Act of 2017.
 2.Communications marketplace reportTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
			
				13.Communications marketplace report
 (a)In generalIn the last quarter of every even-numbered year, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the state of the communications marketplace.
 (b)ContentsEach report required under subsection (a) shall— (1)assess the state of competition in the communications marketplace, including competition to deliver voice, video, audio, and data services among providers of telecommunications, providers of commercial mobile service (as defined in section 332), multichannel video programming distributors (as defined in section 602), broadcast stations, providers of satellite communications, Internet service providers, and other providers of communications services;
 (2)assess the state of deployment of communications capabilities, including advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)), regardless of the technology used for such deployment;
 (3)assess whether laws, regulations, regulatory practices, or demonstrated marketplace practices pose a barrier to competitive entry into the communications marketplace or to the competitive expansion of existing providers of communications services; and
 (4)describe the agenda of the Commission for the next 2-year period for addressing the challenges and opportunities in the communications marketplace that were identified through the assessments under paragraphs (1) through (3).
 (c)ExtensionIf the Senate confirms the Chairman of the Commission during the third or fourth quarter of an even-numbered year, the report required under subsection (a) may be published on the website of the Commission and submitted to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate by March 1 of the following odd-numbered year.
					(d)Special requirements
 (1)Assessing competitionIn assessing the state of competition under subsection (b)(1), the Commission shall consider all forms of competition, including the effect of intermodal competition, facilities-based competition, and competition from new and emergent communications services, including the provision of content and communications using the Internet.
 (2)Assessing deploymentIn assessing the state of deployment under subsection (b)(2), the Commission shall include a list of geographical areas that are not served by any provider of advanced telecommunications capability.
 (3)Considering small businessesIn assessing the state of competition under subsection (b)(1) and barriers under subsection (b)(3), the Commission shall consider market entry barriers for entrepreneurs and other small businesses in the communications marketplace in accordance with the national policy under section 257(b).
 (e)Notification of delay in reportIf the Commission fails to publish a report by the applicable deadline under subsection (a) or (c), the Commission shall, not later than 7 days after the deadline and every 60 days thereafter until the publication of the report—
 (1)provide notification of the delay by letter to the chairperson and ranking member of—
 (A)the Committee on Energy and Commerce of the House of Representatives; and
 (B)the Committee on Commerce, Science, and Transportation of the Senate;
 (2)indicate in the letter the date on which the Commission anticipates the report will be published; and
 (3)publish the letter on the website of the Commission..
		3.Consolidation of redundant reports;
			 conforming amendments
 (a)ORBIT Act ReportSection 646 of the Communications Satellite Act of 1962 (47 U.S.C. 765e) is repealed.
 (b)Satellite Competition ReportSection 4 of Public Law 109–34 (47 U.S.C. 703) is repealed.
			(c)International Broadband Data
 ReportSection 103(b)(1) of the Broadband Data Improvement Act (47 U.S.C. 1303(b)(1)) is amended by striking the assessment and report and all that follows through the Federal Communications Commission and inserting its report under section 13 of the Communications Act of 1934, the Federal Communications Commission.
			(d)Status of Competition in the Market for the
 Delivery of Video Programming ReportSection 628 of the Communications Act of 1934 (47 U.S.C. 548) is amended—
 (1)by striking subsection (g); (2)by redesignating subsection (j) as subsection (g); and
 (3)by transferring subsection (g) (as redesignated) so that it appears after subsection (f).
 (e)Report on Cable Industry PricesSection 623(k) of the Communications Act of 1934 (47 U.S.C. 543(k)) is amended—
 (1)in paragraph (1), by striking annually publish and inserting publish with its report under section 13 of the Communications Act of 1934; and (2)in paragraph (2), in the heading, by striking annual.
				(f)Triennial Report Identifying and
			 Eliminating Market Entry Barriers for Entrepreneurs and Other Small
 BusinessesSection 257 of the Communications Act of 1934 (47 U.S.C. 257) is amended by striking subsection (c).
			(g)State of Competitive Market Conditions with
 respect to Commercial Mobile Radio ServicesSection 332(c)(1)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by striking the first and second sentences.
			(h)Previously eliminated annual
			 report
 (1)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended—
 (A)by striking subsection (k); and (B)by redesignating subsections (l) through (o) as subsections (k) through (n), respectively.
 (2)Conforming amendmentsThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended—
 (A)in section 9(i), by striking In the Commission’s annual report, the Commission shall prepare an analysis of its progress in developing such systems and and inserting The Commission; and
 (B)in section 309(j)(8)(B), by striking the last sentence.
					(i)Additional outdated reports
 (1)In generalThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended—
 (A)in section 4— (i)in subsection (b)(2)(B)(ii), by striking and shall furnish notice of such action and all that follows through subject of the waiver; and
 (ii)in subsection (g)— (I)by striking paragraph (2); and
 (II)by redesignating paragraph (3) as paragraph (2); (B)in section 215—
 (i)by striking subsection (b); and (ii)by redesignating subsection (c) as subsection (b);
 (C)in section 227(e)— (i)by striking paragraph (4); and
 (ii)by redesignating paragraphs (5) through (9) as paragraphs (4) through (8), respectively; (D)in section 303(u)(1)(B), by striking section 713(f) and inserting section 713(e);
 (E)in section 309(j)— (i)by striking paragraph (12);
 (ii)by redesignating paragraphs (13) through (17) as paragraphs (12) through (16), respectively; and (iii)in paragraph (14)(C), as redesignated—
 (I)by striking clause (iv);
 (II)by redesignating clauses (v) and (vi) as clauses (iv) and (v), respectively; and (III)in clause (v), as redesignated, in the matter preceding subclause (I)—
 (aa)by striking clause (v) and inserting clause (iv); and (bb)by striking paragraph (14) and inserting paragraph (13);
 (F)in section 331(b), by striking the last sentence;
 (G)in section 336(e), by striking paragraph (4) and inserting the following:
						
 (4)ReportThe Commission shall annually advise the Congress on the amounts collected pursuant to the program required by this subsection.;
 (H)in section 338(k)(6)(B), by striking section 396(k)(6)(B) and inserting section 396(j)(6)(B); (I)in section 339(c)—
 (i)by striking paragraph (1);
 (ii)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively; (iii)in paragraph (3)(A), as redesignated, by striking paragraph (2) and inserting paragraph (1); and
 (iv)in paragraph (4), as redesignated, by striking paragraphs (2) and (4) and inserting paragraphs (1) and (3); (J)in section 396—
 (i)by striking subsections (i) and (m); (ii)by redesignating subsections (j) through (l) as subsections (i) through (k), respectively;
 (iii)in subsection (j), as redesignated— (I)in paragraph (1), by striking subparagraph (F);
 (II)in paragraph (3)(B)(iii)— (aa)by striking subclause (V);
 (bb)by redesignating subclause (VI) as subclause (V); and (cc)in subclause (V), as redesignated, by striking subsection (l)(4)(B) and inserting subsection (k)(4)(B); and
 (III)in paragraph (5), by striking subsection (1)(3)(B) and inserting subsection (k)(3)(B); and (iv)in subsection (k), as redesignated—
 (I)in paragraph (1)(B), by striking shall be included and all that follows through The audit report; and
 (II)in paragraph (4)— (aa)in subparagraph (B), by striking subsection (k)(3)(A) (ii)(II) or (iii)(II) and inserting clause (ii)(II) or (iii)(II) of subsection (j)(3)(A);
 (bb)in subparagraph (C), by striking subsection (k)(3)(A)(iii)(III) and inserting subsection (j)(3)(A)(iii)(III); and (cc)in subparagraph (D), by striking subsection (k)(3)(A) (ii)(III) or (iii)(II) and inserting clause (ii)(II) or (iii)(II) of subsection (j)(3)(A);
 (K)in section 398(b)(4), by striking the third sentence;
 (L)in section 399B(c), by striking section 396(k) and inserting section 396(j); (M)in section 615(l)(1)(A)(ii), by striking section 396(k)(6)(B) and inserting section 396(j)(6)(B);
 (N)in section 624A(b)(1)— (i)by striking Report; regulations and inserting Regulations;
 (ii)by striking Within 1 year after and all that follows through on means of assuring and inserting The Commission shall issue such regulations as are necessary to assure; and
 (iii)by striking Within 180 days after and all that follows through to assure such compatibility.; and
 (O)in section 713— (i)by striking subsection (a);
 (ii)by redesignating subsections (b), (c), (d), (e), (f), (g), (h), and (j) as subsections (a), (b), (c), (d), (e), (f), (g), and (h), respectively;
 (iii)in subsection (a), as redesignated— (I)in the matter preceding paragraph (1), by striking such date of enactment and inserting the date of enactment of the Telecommunications Act of 1996; and
 (II)by striking subsection (d) each place that term appears and inserting subsection (c); (iv)in subsection (b), as redesignated, by striking subsection (b) each place that term appears and inserting subsection (a);
 (v)in subsection (c), as redesignated, by striking subsection (b) and inserting subsection (a); (vi)in subsection (e)(2)(A), as redesignated, by striking subsection (h) and inserting subsection (g); and
 (vii)in subsection (f), as redesignated, by striking subsection (e)(2) and inserting subsection (d)(2). (2)Conforming amendments (A)Middle Class Tax Relief and Job Creation Act of 2012Section 6401(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1451(b)) is amended—
 (i)in paragraph (1), by striking (15)(A) and inserting (14)(A); and (ii)in paragraph (3), by striking section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)) and inserting section 309(j)(15)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(15)(B)).
 (B)Title 17Chapter 1 of title 17, United States Code, is amended— (i)in section 114(d)(1)(B)(iv), by striking section 396(k) of the Communications Act of 1934 (47 U.S.C. 396(k)) and inserting section 396(j) of the Communications Act of 1934 (47 U.S.C. 396(j)); and
 (ii)in section 119(a)— (I)in paragraph (2)(B)(ii)—
 (aa)in subclause (I), by striking section 339(c)(3) and inserting section 339(c)(2); (bb)in subclause (II), by striking section 339(c)(4) and inserting section 339(c)(3); and
 (cc)in subclause (III), by striking section 339(c)(3) of the Communications Act of 1934 (47 U.S.C. 339(c)(3)) and inserting section 339(c)(2) of the Communications Act of 1934 (47 U.S.C. 339(c)(2)); (II)in paragraph (3)(E), by striking section 339(c)(2) and inserting section 339(c)(1); and
 (III)in paragraph (13), by striking section 339(c)(2) and inserting section 339(c)(1). 4.Effect on authorityNothing in this Act or the amendments made by this Act shall be construed to expand or contract the authority of the Federal Communications Commission.
 5.Other reportsNothing in this Act or the amendments made by this Act shall be construed to prohibit or otherwise prevent the Federal Communications Commission from producing any additional reports otherwise within the authority of the Federal Communications Commission.Passed the Senate August 3, 2017.Secretary